Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
The amendment filed on August 23, 2022 has been considered and entered.  In this application claims 1-20 are pending in which claims 1, 11, and 20 are in independent forms.

ALLOWANCE
	Claims 1-20 are allowed over the prior art of record.

REASON FOR ALLOWANCE
After consideration of applicant’s amendment with amending claim 1, 11, and 20 to recite the limitation of allowable subject matter of claim 9 into claims 1, 11, and 20 and made the claims 1, 11, and 20 allowable over prior art of record.  The prior arts of record fail to anticipate or render obvious the recited feature of “requesting that a second node writes the first transaction entry in a transaction log of the second node based on the first request; and while awaiting a first acknowledgment of a completion of a writing of the first transaction entry in the transaction log of the second node. writing one or more subsequent transaction entries in the transaction log of the first node based on one or more subsequent requests for one or more operations associated with one or more storage objects; determining a failure to write a certain entry from the one or more subsequent transaction entries in one of the transaction log of the first node and the transaction log of the second node: responsive to determining the failure, terminating a processing of a certain request from the one or more subsequent requests that is associated with the certain entry; and providing a failure notification to a client that submitted the certain request associated with the certain entry” in claims 1, 11, and 20. The prior art of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claims 1, 11, and 20 as a whole.   Consequently, claims 1, 11, and 20 are allowable over prior art of record. The dependent claims 2-10 and 12-19 being definite, further limiting, and fully enabled by the specification is also allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Platt United States Patent Publication No. 2021/0034643,
	JIAO et al. United States Patent Publication No. 2017/0132271,
	Burke United States Patent No. 6,185,663.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/
Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157